Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention V in the reply filed on 4/25/19 was previously acknowledged and made final.
Claims 4-8, 11, 15-16 and 18-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/25/19. Claim 20 has been canceled and Claims 1-3, 9, 12-14, and 21-22 are examined below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 9, 12-14, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 1, reading: “each one of the first and second head attachments includes a skin treatment implement constructed to treat skin or a cutting unit constructed to cut hair” is indefinite.  For example, this appears to leave open the possibility of two skin treatment implements and no cutting units, or two cutting units and no skin treatment implements.  Later in the claim it is also recited that “the skin treatment implement comprises a skin treatment implement head attachment and the cutting unit comprises one of a shaver head attachment, a long-hair trimmer head attachment, a body hair trimmer head attachment, a beard trimmer head attachment, or a facial hair stubble trimmer head attachment”.  However, if two skin treatment implements and no cutting unit are present then there can be no cutting unit comprises one of a shaver head attachment, etc…, and if two cutting units and no skin treatment implements are present then there can be no skin treatment implement comprises a skin treatment implement head attachment.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 depends from Claim 10.  However, Claim 10 has been cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For purposes of advancing prosecution it will be assumed that Claim 14 is intended to depend from Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 12, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 3869790, Ihasz in view of USPN 5606799, Melton, and USPN 3967372, Beck et al., hereafter Beck.  
Regarding Claim 1, Ihasz discloses an electrically-driven hair trimming device comprising: 
a handle (fig’s. 1-2, casing 11); 
a head (fig. 1, frame 15), the head comprising: 
a head base (housing 55), and 
a first head attachment (first cutter 16; col. 2, lines 38-50) and a second head attachment (fig. 2, long-hair trimmer 59; col. 3, lines 63-70), only one of the first head attachment and the second head attachment being engageable with the head base at a time (fig’s 1-4 and col. 2, lines 38-50) wherein: 
each one of the first and second head attachments is releaseably engageable, one at a time, with the head base (col. 3, lines 63-70), each one of the first and second head attachments includes a skin treatment implement or a cutting unit constructed to cut hair (col. 3, line 63-68; each of the trimmers of Ihasz can be considered either or both of a cutting unit and a skin treatment implement since the trimmer heads cut hair and engage/treat the skin of a user during use), 
the first head attachment is different from the second head attachment (figs. 1 and 2; col. 3 lines 63-68),the skin treatment implement comprises a skin treatment implement head attachment (since each of the trimmer heads engage/treat the skin of a user during use)  and the cutting unit comprises one of a shaver head attachment (cutter head 16), and a long-hair trimmer head attachment (long-hair trimmer 59); 
at least one driven shaft (reciprocating motor arms 57), the at least one driven shaft extending into the head and coupled to and driving the cutting unit (col. 3, lines 35-50); wherein the at least one driven shaft comprises a first driven shaft and a second driven shaft (driven shafts 57) 
a motor (col. 3, line 34), the motor being contained substantially within the handle (col. 3, line 30-60); 
Regarding Claim 14, the first head attachment further comprises a carrier (fig 3, legs 32) that couples one of the first driven shaft or second driven shaft to a cutter (col. 3, line 25).  (As noted above, for purposes of advancing prosecution it will be assumed that Claim 14 is intended to depend from Claim 1, since it currently depends from claim 10 which has been cancelled).
Ihasz lacks the head base being coupled to the handle and being movable in at least two dimensions relative to the handle, and a transmission constructed to translate rotary motion of the motor to linear, reciprocating motion of the at least one driven shaft [Ihasz teaches that the shaft motor, not shown, imparts a reciprocating motion onto the driven shafts of the blade assemblies but fails to mention whether it is also linear (col. 8 lines 8-15).  However, based upon the structure of the drive arms (57) and how they act upon and move blades (50), one of ordinary skill in the art, viewing the disclosure of Ihasz as a whole, understands that the blades 50 move linearly due to the shape of the blades and how the fit in the housing as seen in fig 1], and Ihasz also lacks the assembly thereof comprising the first and second driven shafts reciprocating in opposite directions. Ihasz is silent as to the direction in which the driven shafts 57 move and thus lacks this feature (per Claim 1), and the head movable in two or three dimensions relative to the handle, (per claim 2), and wherein the transmission is constructed to translate rotary motion of the motor to reciprocating pivoting movement of an intermediate element of the transmission to linear, reciprocating motion of the at least one driven shaft (per claim 21).
Melton discloses a detachable pivotal clipper blades, and includes a head base (40) being coupled to a handle (12) and being movable in at least two dimensions relative to the handle (per col 7, lines 45-55) via a ball and socket joint connection, wherein the head is moveable in two or three dimensions (fig 1), in order to allow an operator to engage the clipper at more comfortable angles while maintaining optimal cutting angles (see Col. 2, lines 20-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ihasz by having the head base thereof be coupled to the handle and being movable in at least two or three dimensions (claims 1 and 2) relative to the handle in order to allow an operator to engage the clipper at more comfortable angles while maintaining optimal cutting angles as taught in Melton.
Furthermore, translating rotary motion of a motor to a linear reciprocating motion of a driven blade in a shaving assembly (per Claim 1), wherein the translation of the rotary motion of the motor causes reciprocating pivoting movement of an intermediate element of the transmission to the translate to the linear reciprocation of the cutters (per Claim 21), is well known in the shaving art.  This is evidenced by Melton which also discloses that rotary motion of the motor thereof is translated to drive the blades thereof in a reciprocating linear fashion via having a rotary motor drive actuator member 34 connect with a reciprocating pivoting blade driver lug 94 to translate such rotary motion into a reciprocating motion of blade member (90, col 5, lines 25-40) in a very similar fashion to Ihasz.  As noted above, Ihasz already teaches a linear reciprocation of the blades thereof, but is silent as to how exactly the motor’s output is transferred to the blade.  Melton teaches one known technique for achieving motor driven motion to a reciprocating motion of blades.  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Melton of translating rotary motion of a motor to a linear reciprocating motion of a driven blade in a shaving assembly to the reciprocating razor of Ihasz would have yielded predicable results and resulted in an improved system, namely, a system that would translate motion of a motor to reciprocating linear motion of a blade in a known manner with predictable results.
Beck discloses a shaver with an adjustable long hair trimmer, like the reciprocating trimmer of the present invention and like the reciprocating trimmer of Ihasz, and discloses that in such a hair trimmer it is known to include a pair of reciprocating shafts (fig. 2, drive levers 37 and 38) inner cutters (cutters 36) which cooperate with perforating combs (33) to cut hairs (col. 4, lines 50-60).  Also, Beck discloses that in such an assembly it is beneficial to have the drive levers and the cutters attached thereto move in opposite directions (col. 8, lines 5-15), in order to allow the levers to be mounted for oscillation on a common shaft (col. 8, lines 30-40). 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ihasz by having the first and second driven shafts and the cutters attached to the shafts reciprocate in opposite directions in order to allow the levers to be mounted for oscillation on a common shaft as taught in Beck.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ihasz in view of Melton and Beck and further in view of USPN 6378210, Bickford. 
Regarding Claim 3, the Ihasz apparatus as modified by Melton discloses all the limitations of Claim 1 as discussed above.  Modified Ihasz lacks, the device comprising at least one of a third head attachment, a fourth head attachment, a fifth head attachment, a sixth head attachment, or a seventh head attachment, wherein each of the third head attachment, fourth head attachment, fifth head attachment, sixth head attachment, and a seventh head attachment comprise a shaver head attachment, a long-hair trimmer head attachment, a body hair trimmer head attachment, a beard trimmer head attachment, a facial hair stubble trimmer head attachment, a skin treatment implement head attachment, or an anti-three-dimensional movement head attachment; since the Ihasz device only discloses a use of two head attachments driven by the shaft thereof.
Bickford discloses a pattern designer shaver system which, like modified Ihasz, includes a driven shaft (fig 1, 38) which may be used to engage and drive a number of different detachable head attachment assemblies (14, 16, 18, 20 and 22), which accessories include shaver head attachments, in order to allow user’s greater capability for creating a greater number of designs when cutting hair, by having multiple attachments of differing sizes (col. 1, lines 40-50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ihasz by including additional head attachments numbering between three to five attachments as taught by Bickford in order to allow user’s greater capability for creating a greater number of designs when cutting hair, by having multiple attachments of differing sizes as taught by Bickford.

Claim 9 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Ihasz in view of Melton, Melton and Beck and further in view of USPN 9266245, Kammer.  
Regarding Claim 9, the Ihasz apparatus as modified by Melton discloses all the limitations of Claim 1 as discussed above. 
Ihasz as modified also comprises each of the first and second head attachments comprising: a frame being releaseably engageable with the head base (bottom of head attachments 10 and 20 which attach to the body 11).
However, modified Ihasz, lacks a hood being releaseably engageable with the frame.
Kammer discloses an electric hair trimmer with a detachable cutter head attachment (fig 4-5, 300), which includes a base (fig 4, 304, shown in fig 5 in an exploded view of the head), said base being attachable via portion (304) to a handle of the apparatus, and a hood portion (fig 4, 306), which is attachable to the base via prongs (330, col. 4, 50-70).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ihasz by having the detachable heads be constructed such that the heads comprise a hood that is detachable from a frame thereof in order to allow a user to easily replace the blades or other parts of the head when the blades or other parts become worn.
Regarding Claim 12, in Ihasz, the first head attachment (16 seen in fig 3) comprises one or more cutting units 17 that is/are releaseably coupled to the first driven shaft and the second driven shaft (at part 33, col. 3 line 25).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ihasz in view of Melton, Melton and Beck and further in view of 20120005900, Erndt et al. 
Regarding Claim 13 the Ihasz apparatus, as modified by Melton, discloses all the limitations of Claim 12 as discussed above. 
Modified Ihasz also includes the first head attachment (shown in fig 3 of Ihasz) being a shaver, since the trimmer attachment also shaves hair.
However, modified Ihasz lacks said attachment having cutting units being of a foil-type cutting unit.
Erndt discloses an electrically operated shaver with replaceable cutting blades, which like the trimmer head attachment of Ihasz, comprises a removable reciprocable flat blade (23), and discloses that in such a device it is known to have the blade be of foil material and thus being of a foil type cutting unit (Par. 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ihasz by having the blades of the trimmer head attachment, which may be considered a shaver, be made of foil, and thus making the head a foil-type cutting unit in order to have a cost effective replaceable shaving head.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ihasz in view of Melton and and Beck, and further in view of USPN 3183591, Dumont.  
Regarding Claim 22, Ihasz discloses a hair trimmer comprising: 
a handle (fig’s. 1-2, casing 11); 
a head (frame 15), the head comprising: 
a head base (55) being coupled to the handle (fig 1), 
a first head attachment (fig. 1, first cutter 16) and a second head attachment (fig 2, long hair trimmer 59) only one of the first head attachment and the second head attachment being engageable with the head base at a time (fig’s 1-4 and col. 2, lines 38-50)
wherein each one of the first and second head attachments is releaseably engageable, one at a time, with the head base (col. 3, lines 63-70), 
the first head and the second head attachment includes a cutting unit constructed to cut hair
the first head attachment is different from the second head attachment (col. 3, lines 63-70), and the second head attachment and the cutting unit comprises a long-hair trimmer (col. 3, lines 63-70) 

at least one driven shaft (57), the at least one driven shaft extending into the head and coupled to and driving the skin treatment implement or cutting unit (col. 3, lines 30-65); 
a motor (col. 3, lines 25-30), 
the motor being contained substantially within the handle (since the motor is in the motor housing 55 which is in the casing); and 
a transmission (“cutter head operating means”, col. 3, line 28). 
Ihasz lacks the head base being movable in at least two dimensions relative to the handle, and the first head attachment including a skin treatment implement comprising a brush unit, and a transmission constructed to translate rotary motion of the motor to linear, reciprocating motion of the at least one driven shaft, and Ihasz also lacks the at least one driven shaft comprises a first driven shaft and a second driven shaft and the assembly thereof comprising the first and second driven shafts reciprocating in opposite directions.  Rather, Ihasz teaches that the shaft 57 impart a reciprocating motion onto the driven blades this motion is translated from a rotary motion.  
With regard to the movement of the head in several dimensions, while the reciprocation of the shafts in opposite directions, Melton discloses a detachable pivotal clipper blades, and includes a head base (40) being coupled to a handle (12) and being movable in at least two dimensions relative to the handle (per col 7, lines 45-55) via a ball and socket joint connection, wherein the head is moveable in two dimensions (fig 1), in order to allow an operator to engage the clipper at more comfortable angles while maintaining optimal cutting angles (see Col. 2, lines 20-30). Also, Beck discloses that in such an assembly it is beneficial to have the drive levers and the cutters attached thereto move in opposite directions (col. 8, lines 5-15), in order to allow the levers to be mounted for oscillation on a common shaft (col. 8, lines 30-40). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ihasz by having the head base thereof be coupled to the handle and being movable in at least two dimensions relative to the handle in order to allow an operator to engage the clipper at more comfortable angles while maintaining optimal cutting angles as taught in Melton.    It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ihasz by having the first and second driven shafts and the cutters attached to the shafts reciprocate in opposite directions in order to allow the levers to be mounted for oscillation on a common shaft as taught in Beck.
With regard to the However, translating rotary motion of a motor to a linear reciprocating motion of a driven blade in a shaving assembly is well known in the shaving art.  This is evidenced by Melton which also discloses that rotary motion of the motor thereof is translated to drive the blades thereof in a reciprocating linear fashion via having a rotary motor drive actuator member 34 connect with a blade driver lug 94 to translate such rotary motion into a reciprocating motion of blade member (90, col 5, lines 25-40) in a very similar fashion to Ihasz.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ihasz by the transmission thereof constructed to translate rotary motion of the motor to linear, reciprocating motion of the at least one driven shaft in order to reciprocatingly drive the shaft and cutting elements of Ihasz in a manner well known in the art as taught in Melton.
With regard to the brush attachment, Dumont discloses a reciprocating trimmer assembly like that of the present invention and like that of Ihasz, and discloses that in such an assembly it is known to include a brush attachment (fig. 1, combination of parts 40, 20 and 21) for such an assembly that is releasably engaged with such a reciprocating blade assembly (col. 2 lines 25-35) and powered by the reciprocating motor (col. 1, lines 30-32) in order to lift and guide hair during a cutting operation (col. 1, lines 25-35).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ihasz by having first head attachment include a skin treatment implement comprising a brush unit in order to lift and guide hair during a cutting operation as taught in Dumont.
Response to Arguments
Applicant’s arguments, see the Remarks, filed 05/13/22, with respect to the invocation of 35 USC 112(f) have been fully considered and are persuasive.  Therefore 112(f) is no longer considered invoked. 
Applicant’s arguments, see the Remarks, filed 05/13/22, with respect to the 35 USC 112 rejections of Claims 1-3,9,12-14 and 21-22 been considered and are persuasive.  Specifically, the amendments to Claims 1, 3, 12, 13, and 22 have rendered the 35 USC rejections as to these claims moot.  
With regard to Claim 13, Applicant has supplied evidence that the claim limitation reading “foil type” is not indefinite.  Therefore the rejection with regard to said limitation is removed.
Applicant’s arguments, see the Remarks, filed 05/13/22, with respect to the 35 USC 103 rejections of Claims 1-3,9,12-14 and 21-22 have been considered and are not persuasive.   Applicant argues that as amended in view of Melton and Beck, the Ihasz assembly would not be satisfactory for its intended purpose.  Applicant further states that Applicant’s understanding of the rejection is that the 
“the eccentric portions 65 and 66 in Beck would replace the actuator member 34 in Melton and, further, that the drive levers 37 and 38 and the yoke members 67 and 68 in Beck would replace the cam follower 92 in Melton”. 
Applicant notes that this combination would not work since “in Melton, which swivel formation 48 pivots relative to a coupler formation 30, see Fig. 4 and column 4, lines 32-34 of Melton. It is respectfully submitted that the drive levers 37 and 38 and yoke members 67 and 68 would not function as designed if they pivoted relative to the eccentric portions 65 and 66”, and that such a modification would constitute a “total reconstruction and redesign of modified Ihasz” which “would not be predictable and no motivation is provided whatsoever to make such a substantial modification of modified Ihasz in view of Beck”.
Examiner contends that this this is not a correct understanding of the modification envisioned in the Action.  The portions cited in Beck were not cited as replacing the parts of Melton.  Rather, Ihasz was amended in view of Melton to include the head base thereof coupled to the handle and being movable in at least two or three dimensions relative to the handle.  Next, Ihasz was further amended in view of the teachings of Melton by applying the known technique taught by Melton of translating rotary motion of a motor to a linear reciprocating motion of a driven blade in a shaving assembly.  Finally, the modified assembly of Ihasz was further modified in view of Beck to include the drive levers thereof, and the cutters attached thereto move in opposite directions, in order to allow the levers to be mounted for oscillation on a common shaft, in order to allow the levers to be mounted for oscillation on a common shaft, as taught in Beck.  Thus, there is no modifying of Melton in view of Beck, and no impermissible hindsight.  
With regard to Claim 22, Applicant argues that “or the reasons discussed above regarding claim 1 and further because Ihasz and Melton do not disclose "wherein the at least one driven shaft comprises a first driven shaft and a second driven shaft, wherein the first and second driven shafts reciprocate in opposite directions," Ihasz and Melton do not disclose, teach or suggest the subject matter of claim 22. Dumont does not remedy the shortcomings of Ihasz and Melton. Accordingly, it is submitted that claim 22 defines patentably over the combination of Ihasz, Melton and Dumont”.  Examiner disagrees.  For the same reasons cited above with regard to Claim 1, Examiner contends that the rejection of Claim 22 under similar modifications is reasonable and not made vie hindsight.  As such the prior art rejections made in the most recent action are maintained.   
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO AYALA/
Examiner, Art Unit 3724


/EVAN H MACFARLANE/Examiner, Art Unit 3724